


110 HR 2716 IH: Reducing Fraudulent and Imitation

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2716
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  require the incorporation of counterfeit-resistant technologies into the
		  packaging of prescription drugs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing Fraudulent and Imitation
			 Drugs Act of 2007.
		2.Counterfeit-resistant
			 technologies for prescription drugs
			(a)Required
			 technologiesThe Secretary of Health and Human Services shall
			 require that the packaging of any prescription drug incorporate—
				(1)radio frequency
			 identification (RFID) tagging technology, or similar trace and track
			 technologies that have an equivalent function;
				(2)tamper-indicating
			 technologies; and
				(3)blister security
			 packaging when possible.
				(b)Use of
			 technologies
				(1)Authorized
			 usesThe Secretary shall
			 require that technologies described in subsection (a)(1) be used exclusively to
			 authenticate the pedigree of prescription drugs, including by—
					(A)implementing
			 inventory control;
					(B)tracking and
			 tracing prescription drugs;
					(C)verifying shipment
			 or receipt of prescription drugs;
					(D)authenticating
			 finished prescription drugs; and
					(E)electronically
			 authenticating the pedigree of prescription drugs.
					(2)Privacy
			 protectionThe Secretary
			 shall prohibit technologies required by subsection (a)(1) from containing or
			 transmitting any information that may be used to identify a health care
			 practitioner or the prescription drug consumer.
				(3)Prohibition
			 against advertisingThe Secretary shall prohibit technologies
			 required by subsection (a)(1) from containing or transmitting any advertisement
			 or information about prescription drug indications or off-label prescription
			 drug uses.
				(c)Recommended
			 technologiesThe Secretary shall encourage the manufacturers and
			 distributors of prescription drugs to incorporate into the packaging of such
			 drugs, in addition to the technologies required under subsection (a), overt
			 optically variable counterfeit-resistant technologies that—
				(1)are visible to the
			 naked eye, providing for visual identification of prescription drug
			 authenticity without the need for readers, microscopes, lighting devices, or
			 scanners;
				(2)are similar to
			 technologies used by the Bureau of Engraving and Printing to secure United
			 States currency;
				(3)are manufactured
			 and distributed in a highly secure, tightly controlled environment; and
				(4)incorporate
			 additional layers of non-visible covert security features up to and including
			 forensic capability.
				(d)Standards for
			 packaging
				(1)Multiple
			 elementsFor the purpose of making it more difficult to
			 counterfeit the packaging of prescription drugs, the Secretary shall require
			 manufacturers of prescription drugs to incorporate the technologies described
			 in paragraphs (1), (2), and (3) of subsection (a), and shall encourage
			 manufacturers and distributors of prescription drugs to incorporate the
			 technologies described in subsection (c), into multiple elements of the
			 physical packaging of the drugs, including—
					(A)blister packs,
			 shrink wrap, package labels, package seals, bottles, and boxes; and
					(B)at the item
			 level.
					(2)Labeling of
			 shipping containerShipments of prescription drugs shall include
			 a label on the shipping container that incorporates the technologies described
			 in subsection (a)(1), so that members of the supply chain inspecting the
			 packages will be able to determine the authenticity of the shipment. Chain of
			 custody procedures shall apply to such labels and shall include procedures
			 applicable to contractual agreements for the use and distribution of the
			 labels, methods to audit the use of the labels, and database access for the
			 relevant governmental agencies for audit or verification of the use and
			 distribution of the labels.
				(e)PenaltyA
			 prescription drug is deemed to be misbranded for purposes of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) if the packaging or labeling of
			 the drug is in violation of a requirement or prohibition applicable to the drug
			 under subsection (a), (b), or (d).
			(f)Transitional
			 provisions; effective dates
				(1)National
			 Specified List of Susceptible Prescription Drugs
					(A)Initial
			 publicationNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall publish
			 in the Federal Register a list, to be known as the National Specified List of
			 Susceptible Prescription Drugs, consisting of not less than 30 of the
			 prescription drugs that are most frequently subject to counterfeiting in the
			 United States (as determined by the Secretary).
					(B)RevisionNot
			 less than annually through the end of calendar year 2010, the Secretary shall
			 review and, as appropriate, revise the National Specified List of Susceptible
			 Prescription Drugs. The Secretary may not revise the List to include fewer than
			 30 prescription drugs.
					(2)Effective
			 datesThe Secretary shall implement the requirements and
			 prohibitions of subsections (a), (b), and (d)—
					(A)with respect to prescription drugs on the
			 National Specified List of Susceptible Prescription Drugs, beginning not later
			 than the earlier of—
						(i)1
			 year after the initial publication of such List; or
						(ii)December 31,
			 2008; and
						(B)with respect to all
			 prescription drugs, beginning not later than December 31, 2011.
					(3)Authorized uses
			 during transitional periodIn
			 lieu of the requirements specified in subsection (b)(1), for the period
			 beginning on the effective date applicable under paragraph (2)(A) and ending on
			 the commencement of the effective date applicable under paragraph (2)(B), the
			 Secretary shall require that technologies described in subsection (a)(1) be
			 used exclusively to verify the authenticity of prescription drugs.
				(g)DefinitionsIn
			 this Act:
				(1)The term
			 pedigree—
					(A)means the history
			 of each prior sale, purchase, or trade of the prescription drug involved to a
			 distributor or retailer of the drug (including the date of the transaction and
			 the names and addresses of all parties to the transaction); and
					(B)excludes
			 information about the sale, purchase, or trade of the drug to the drug
			 consumer.
					(2)The term
			 prescription drug means a drug subject to section 503(b)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
				(3)The term
			 Secretary means the Secretary of Health and Human Services.
				
